Brady, J.
In Hutcheson v. Peck (5 Johns., 196), it was said "by Speetoee, J., it is believed that the books furnished no precedent for this kind of action, and further, that its novelty was no argument against its being maintained, but the right to recover was by the prevailing opinions of the court made dependent upon the defendant’s malicious or corrupt conduct. It was the rule prior to that case, and is now, that the mere harboring of a married woman "by a stranger from motives of humanity would not give the husband a right of action, and as was also said in the case referred to, the same acts which in a stranger might be deemed to proceed from improper and unjustifiable motives ought to be considered as proceeding from parental affection, when committed by the father who is bound by the laws of nature to shelter and protect his child. The good sense of these words cannot be gainsayed, and no action of this kind should be countenanced in the absence of proof which leads to no other conclusion than that the defendant has acted maliciously. The evidence submitted on this motion justifies no such conclusion. The plaintiff’s wife alleges improper conduct on the part of the plaintiff, which she regards as sufficient to warrant personal apprehension, and the defendant denies any attempt to improperly influence her. This motion cannot be entertained, therefore, and must be denied. No relief suggested would be authorized upon the facts disclosed, but if a meeting of the plaintiff and his wife can be promoted by the defendant with a view to their future unitm. and welfare, it would be commendable in him to employ his influence thereto.
*154The meeting could be readily arranged so that the plaintiff’s wife would be perfectly safe and free from the influence which the plaintiff seems to think is unjustly exercised against his marital rights.
This court, acting as a court of conciliation, will lend its support to accomplish a reunion between the plaintiff and his wife, if it can be used for that purpose, but cannot enforce in this case by order such a result, directly or indirectly. °